JAMES W. MUSGROVE, District Judge, specially concurring. The Grand Jury of Bernalillo County returned a thirteen count indictment against the defendants charging them with five counts of attempt to evade or defeat the gross receipts tax contrary to Section 72-13-85, N.M.S.A. 1965 Supp. as amended, and three counts of conspiracy to attempt to evade or defeat the gross receipts tax contrary to Sections 40A-28-2, 72-13-85, N.M.S.A. 1953 Comp, and N.M.S.A. 1965 Supp. as amended, and charged defendant Mary G. Dunlap with five counts of making and subscribing false returns contrary to Section 72-13-86(A) N.M.S.A. 1965 Supp. as amended. Defendants filed a motion to dismiss all counts of the indictment on the ground that in their individual capacities the defendants were not engaged in business and not required to file gross receipts tax returns. Following a hearing on the motion the trial court found that the defendants in their individual capacities were not engaged in any business but' were officers of New Mexico Employment Agency (Bureau) Inc., and that the defendants could not be held criminally liable for their failure or their attempt to evade or not pay such gross receipts tax since it was the corporation and not the defendants individually that was subject to that tax. The trial court dismissed all counts of the indictment except the five counts of false subscribing against Mary G. Dunlap. The State appealed. Defendants concede, and correctly so, that they could be prosecuted under Section 72-13-85 N.M.S.A. 1965 Supp. as amended for allegedly attempting to evade a tax owed by a corporation of which they own. However, they argue that the indictment is fatally defective because it failed to inform the defendants of the charge that they attempted to evade a tax owed by a corporation which they own. We disagree. Rule 5(d), Rules of Criminal Procedure, defines an indictment as a written statement returned by a grand jury containing the essential facts constituting the offense, common name of the offense and if applicable a specific section number of the New Mexico Statute. The indictment in this case met those requirements. Rule 8, Rules of Criminal Procedure states, “It shall be unnecessary for a complaint, indictment or information to contain the following allegations unless such allegations are necessary to give the defendant notice of the crime charge: * * * (3) means by which the offense was committed. * * *>> The indictment gave the defendants notice that they were being charged with attempting to evade or defeat gross receipts tax on particular dates contrary to a particular statute. The fact that the defendants may have acted in their roles as officers or owners of a corporation goes to the means by which the offense was committed and is not an essential allegation of the indictment. If the defendants were desirous of such information, a motion pursuant to Rule 9, Rules of Criminal Procedure was available. This cause is reversed and remanded to the District Court to set aside the order dismissing the eight counts of the indictment.